Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/02/2021 has been entered. Prior objection to the claims has been amended and the objection is withdrawn. Prior 112(b) rejections have been corrected by amendment and the prior rejections are withdrawn. Modified grounds of rejection presented are necessitated by amendment. 
Status of Claims
Claims 1-3, 6, and 9 were amended. Claims 12-16 were added. Claims 10 and 11 are canceled. Claims 3, 6-9, and 12-15 are withdrawn as belonging to non-elected claim groups; and Claims 1-2, 4-5, and 16 remain for examination, wherein claim 1 is the independent claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 4-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laakso et al. (Pub. date:2008, IMD/ALAC: Marking Decorative Features to Stainless Steel with Fiber Laser, hereinafter Laakso) and in further view of Jones et al. (EP-0466244-A1, hereinafter Jones).
Laakso teaches general principles of color marking by surface oxidation of metals for consumer products including those made of stainless steel or titanium using a pulsed laser (page 1-8).
Regarding claim 1, Laakso teaches laser processing of metal surfaces creating an oxide layer on the surface by tuning the laser pulse width to optimize the marking process for producing colors with better quality and visual appearance (pg. 1, ¶1). Laakso further teaches that the oxide color markings can be applied to knives (pg. 7; Section: Decorative Features on Consumer Products and Outlook for the Future Potential; ¶2).
Laakso is silent on cracks created by a pulse laser irradiation, wherein said cracks penetrated through the oxide layer and into the metal surface. 
However, in a figure demonstrating a thickness of the oxide layer Laakso surface cracks are visible (pg 3, figure 4).  In the modified Laakso figure below, arrows have been added to indicate said cracks. 

    PNG
    media_image1.png
    501
    671
    media_image1.png
    Greyscale

The method of Laakso uses stainless steel and heats the surface with a pulsed laser (page 3, section: experimental setup) in an oxygen present environment to form an oxide (page 1, section: Principle of Laser Color Marking, ¶2).  
Laakso further teaches a SPI fiber laser with parameters for processing of 20W and a pulse width from a few nanoseconds up to 1 μs (page 3, section: experimental setup, ¶1; page 3, section: results and discussion, ¶1).
  The method of the instant specification uses stainless steel or other metals ([0002]) and heats the surface with a pulsed laser to form an oxide ([0022]).  The instant specification further states that the cracks result from stress relieved; residual stresses that developed during fabrication ([0062]).

The energy, W*s = J, imparted on the surface per pulse for Laakso can range from 20W*2ns=40nJ to 20W*1000ns= 20,000nJ, while the energy imparted on the surface per pulse of the instant specification is 7.6W*120ns = 912nJ.
Laakso demonstrates cracks in the oxide (pg 3, figure 4), but it is not described whether or not they penetrate the oxide layer entirely. Laakso teaches using pulse width adjustable MOPA fiber lasers during fabrication to achieve a desired color(pg. 7, section: Conclusion, ¶ 1 & 3). 
In this case, the laser processing parameters of Laakso are used to fabricate a desired color layer on a metal, imparting an energy on the steel surface. As stated above, the energy range usable by Laakso encompasses the energy used in the instant specification.
The penetrative cracking of the oxide would have naturally flowed from Laakso. The same material as claimed, processed in the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Laakso is also silent on the surface being antibacterial by treating with an effective amount of antimicrobial compound and fill the surface oxide cracks. 
Jones teaches improving the suppression of growth of micro-organisms in various products and/or the safety of such products, in particular to improvements in combatting contamination with Listeria bacteria (pg. 2, line 1-14). Jones further teaches incorporating an antibacterial compound, nisin, for treating equipment for handling or processing food products such as knives for improving the suppression of growth of micro-organisms (pg. 4, line 54-58; pg. 5, line 1-18). Nisin is an antimicrobial compound meeting the antimicrobial limitation.  Jones further teaches that a preferred combination for suppression of micro-organisms and Listeria bacteria   being containing in an aqueous phase product (pg. 5, line 57-58; pg. 6, lines 1-15) for application as a broth (pg. 6, lines 25-26; pg. 7, lines 8-9; pg. 7, lines 42-43) or dipping solution (pg. 10, lines 42-43; pg. 11, line 1). 
It would have been obvious to a person of ordinary skill in the art at the date of filling to have treated the knife of Laakso with nisin, as taught by Jones (p. 4-5) in order to create an antimicrobial property on the knife as taught by Jones (p. 4-5). Combing the teachings of Laakso for creating an oxide layer on a metal knife surface using a laser and Jones of applying nisin solution to a knife would yield metal knife surface with a colored oxide layer for improved suppression of growth of micro-organisms.


  Regarding claim 2, the claim is interpreted to mean that when visible light interacts with an oxide layer, a different color will be displayed depending on the thickness of the illuminated oxide layer.  
Laakso further teaches : 
“The thickness of this layer defines how white light is reflected
from the sample. What in principle is only a thin oxide layer on the
surface can be seen as different colors by the viewer. If this oxide
layer is thick and solid it will have also good corrosion and scratch
properties, which are essential in consumer products. Variation in
the oxide layer thickness and the surface roughness will have an
effect on the resulting color seen by the viewer. Depending on the
oxide layer quality, the color may change when viewed from different
angles..“ (Page 1, Principle of Laser Color Marking, ¶5).
Modified Laakso meets the claim limitation of wherein the artificial oxide layer varies in thickness and displays different colors due to interaction with a visible light.
 claim 4, Laakso teaches applying a pulsed laser to stainless steel (pg. 3; Section: Experimental Setup; ¶ 1, 3). Modified Laakso meets the claim limitation of wherein the metal is a stainless steel.
Regarding claim 5, Laakso teaches that the oxide color markings can be applied to knives (pg. 7; Section: Decorative Features on Consumer Products and Outlook for the Future Potential; ¶2). Modified Laakso meets the claim limitation of wherein the metal surface is a food processing knife, since a food processing knife is a type knife for food.
Regarding claim 16, Jones teaches incorporating an antibacterial compound, nisin, for suppression of growth of micro-organisms (pg. 4, line 54-58; pg. 5, line 1-18) which meets the limitation. 

Response to Arguments
Applicant's arguments filed 6/02/21 have been fully considered but they are not persuasive. While the scope of the claimed invention has been modified by the inclusion of cracks, this change does not overcome the teachings of Laakso in further view of Jones. However, the modified grounds of rejection presented are necessitated by amendment.

Rejection under 35 U.S.C. § 103:
Laakso and Jones do not teach, nor suggest anywhere: 1) "cracks" and 2) filling of cracks with an antimicrobial compound: 


Laakso teaches uniform oxide layers on the surface of stainless steel is for "marking" and "decorative features" to stainless steel (Laakso, the Title and the Abstract), it does not mention, nor suggest any practical functions as antibacterial and/or anti microorganisms, let alone the "cracks" intentionally generated and created to fulfill the practical purposes of this instant invention as exemplified by those claims.
In response, Laakso teaches “uniform” oxide layers as appearing to the eye, not under SEM as can be demonstrated by the cracks present in the oxide layer of figure 4. These crack gaps appear to overlap in scale those of the instantly claimed (figure 1A and 1B). Laakso teaches on the surface of stainless steel knives, and Jones teaches application of antimicrobial compounds to surfaces including knives. The nexus being application to treating knives. 

 Jones teaches a composition matter comprising three elements lysozyme, nisin, and citric acid as an antibacterial and micro-organisms. It does not mention or suggest anything related to a surface, nor this composition matter works on a surface for its intended purpose. Additionally, Jones notes the mixture of three components is needed to confer antimicrobial coatings, whereas in the current work we use only a single antimicrobial compound (e.g. nisin).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734